ON MOTION
ORDER
PER CURIAM.
Appellees move to dismiss this appeal or summarily affirm the district court’s final judgment and orders on appeal in this case. Appellants oppose.
In a prior appeal in this case, this court affirmed the jury’s infringement verdict and damages award, vacated the permanent injunction as overbroad, and remanded for “the district court to enter an order that conforms to this [court’s] opinion.” On remand, appellees abandoned any right to injunctive relief, and the district court entered final judgment accordingly.
*601We have considered appellants’ arguments on appeal including their arguments regarding Rule 60 and their motion for a stay, but find them to be without merit.
Accordingly,
It Is OrdeRed That:
(1) The motion is granted to the extent that this court summarily affirms.
(2) Costs to Versata.